By the Court:

The injunction in this case enjoins the plaintiff in this suit “ absolutely to desist from further prosecuting the aforesaid scire facias,” as well as from attempting in any manner whatever, to enforce the payment of the judgment on which it issues. This is a special injunction both in form and effect, and conforms, as is usual in our practice, to the prayer of the bill. It positively and specially prohibits, among other things, any further prosecution of the action in this case, until further order by the Chancellor to the contrary; and it would undoubtedly be a breach of these terms of the injunction, on the part of the plaintiff and his attorney, if this Court were to permit them to proceed to trial and judgment now., Besides, if the injunction were less explicit on this point, it has always been the practice of this Court when informed that an in*616junction has been issued by the Chancellor in any case pending here, to stay all proceedings in it, until the injunction is disposed of in his Court; and we therefore direct all further proceedings in this ease to be stayed.